44 So. 2d 627 (1950)
ALABAMA MILLS, Inc.
v.
S. Fleetwood CARNLEY, Director, et al.
6 Div. 986.
Supreme Court of Alabama.
February 9, 1950.
Rehearing Denied March 9, 1950.
Martin, Turner & McWhorter and Alvin W. Vogtle, Jr., of Birmingham, for petitioner.
J. Eugene Foster, of Montgomery, and Bob Moore, Jr., of Winfield, opposed.
SIMPSON, Justice.
Petition of Alabama Mills, Inc., for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in the case of Alabama Mills, Inc., v. Carnley et al., 44 So. 2d 622.
Writ denied.
FOSTER, LAWSON and STAKELY, JJ., concur.